Citation Nr: 1016732	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  03-28 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for 
schistosomiasis/bilharzia.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1942 to July 
1945.

The Veteran was previously denied service connection for 
schistosomiasis (essentially synonymous with bilharzia) in a 
March 1953 rating action.  This claim was reopened by the 
Board of Veterans' Appeals (Board) in July 2004, and remanded 
for additional development.  

In February 2006, the Board issued a decision which denied 
the Veteran's claim.  The Veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court); which, pursuant to an October 2007 order, vacated 
the Board's decision and returned the Veteran's case to the 
Board for compliance with a joint motion for remand.  The 
development required having been accomplished; the Veteran's 
claim is once again before the Board.

The Board notes that schistosomiasis is defined as the state 
of being infected with flukes of the genus schistosoma.  
Schistosoma is a genus of trematode parasites or flukes.  
27th Dorland's Illustrated Medical Dictionary, p. 1491 
(1988).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The totality of the medical evidence does not show that the 
Veteran's in-service  schistosomiasis has caused a chronic 
residual disability.


CONCLUSION OF LAW

Criteria for service connection for schistosomiasis/bilharzia 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
The Veteran asserts that while serving during World War II, 
he contracted bilharzia for which he received treatment in an 
Army hospital.  Service treatment records confirm that the 
Veteran was hospitalized in service in March 1945 for 
treatment of schistosomiasis.  The Veteran voiced 
disagreement with the rating decision that denied his claim 
arguing that the rating decision had found that his bilharzia 
was not related to service.  However, this is not the case; 
rather, the rating decision concluded that the in-service 
disease did not cause a chronic disability; and with any 
disability claim, the critical inquiry is not whether there 
was an injury or disease in service, but rather, whether such 
an injury or disease caused a current disability.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, 
as will be explained below, the evidence fails to show that a 
residual disability resulted from the Veteran's in-service 
treatment for schistosomiasis, and therefore the criteria for 
service connection are not met.  

The Veteran initially filed a claim for schistosomiasis in 
1946, but his claim was denied as schistosomiasis was not 
found on examination.  The Veteran was hospitalized in 
November 1947 with complaints of epigastric pain.  He was 
discharged two weeks later and it was noted that his 
condition had improved.

While service treatment records confirm treatment for 
schistosomiasis, the evidence shows that by 1947 there were 
no longer any signs of schistosomiasis.  

In August 1991, a CT scan of the Veteran's liver showed 
multiple serous cysts, which were diagnosed as multiple 
hepatic serous cysts.  An echogram in May 2000 confirmed 
multiple simple cysts at the right and left liver lobes.  A 
private physician wrote in June 2002 that he had treated the 
Veteran for "hepatic multiple cyst (Bilharzia Sequel)" 
since August 1991.  Because this statement suggested a 
possible link between a current disability and the Veteran's 
time in service, VA obtained several VA medical opinions to 
investigate whether the Veteran had a residual disability as 
a result of his schistosomiasis. 

In an August 2003 VA examination report, the examiner, while 
noting the presence of multiple single cysts of the right and 
left liver lobes and kidney, opined that it was less likely 
than not that the hepatic multiple cysts were either a direct 
or proximal result of the Veteran's schistosomiasis.  He 
explained that while the schistosoma mansoni parasites, which 
cause schistosomiasis, do cause granuloma and fibrosis of the 
liver, the multiple single cysts are not part of the classic 
pathologic findings of schistosomiasis.

Thereafter, the treatment records of the Veteran by Dr. H. R. 
Lopez were obtained, which would have presumably reflected 
the basis for his conclusion the hepatic cysts were residuals 
of schistosomiasis.  These records, together with the claims 
file were then forwarded to the VA examiner to ascertain 
whether he continued to hold to his contrary conclusion.  In 
February 2005, after reviewing the Veteran's claims file, the 
examiner indicated that he continued to be of the same 
opinion that the Veteran's schistosomiasis did not produce 
cystic lesions in his liver.

The Board concluded that the VA medical opinions provided a 
better rationale than had the private statement which had 
provided no discernable rationale in concluding that the 
Veteran's schistosomiasis had caused the cystic lesions.  The 
Veteran appealed the Board's decision, and it was determined 
that the medical opinion upon which the Board had relied was 
inadequate in that it was conclusory and had not provided a 
sufficient review of the evidence of record.  As such, the 
Veteran's claim was remanded to the Board to obtain a more 
thorough VA medical opinion.

In December 2008, the Veteran's representative submitted 
several additional medical records.  A CT of the Veteran's 
chest from January 2007 showed fibronodular lung markings 
bilaterally, which it was suggested were likely related to 
chronic post-inflammatory residuals.  There was no 
significant cystic lung disease identified; and there were 
innumerable low-density lesions scattered throughout the 
Veteran's liver which were noted to likely represent hepatic 
cysts.  The representative also submitted a treatise on the 
treatment and prevention of schistosomiasis.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  In the present case, however, 
the treatise evidence submitted by the Veteran merely 
provides generic information about schistosomiasis, and it is 
not accompanied by the opinion of any medical expert that 
might relate such information to the Veteran's case.  As 
such, the Board concludes that this information is 
insufficient to establish that any residuals of the Veteran's 
in-service schistosomiasis infection currently exist.

In May 2009, the Veteran underwent a VA examination.  The 
Veteran's claims file was reviewed, the Veteran was 
physically examined, and it was noted that the Veteran did 
have hepatic cysts.  However, the examiner found that the 
Veteran did not have a residual disability as a result of his 
schistosomiasis/bilharzia.  The examiner found no evidence of 
a chronic infection from the schistosomiasis; and he 
explained that chronic hepatic schistosomiasis includes 
fibrosis, or scarring, of the liver with resulting portal 
hypertension, which may manifest as esophageal varices, 
ascites, spider angiomata, palmar erythema, or caput medusa.  
However, none of those symptoms were present.  The examiner 
noted the statement from Dr. Rodriguez-Lopez, but he 
explained that the hepatic cysts that were seen on the CT 
scans were not a manifestation of the schistosomiasis, but 
rather were incidental findings that were of little clinical 
significance.  The examiner further explained that a review 
of the Veteran's labs revealed no hepatic enzyme elevation 
and the synthetic function of his liver remained preserved as 
evidenced by normal serum albumin levels.  As such, the 
examiner concluded that the Veteran did not have any sequelae 
of schistosomiasis.     

While the Veteran believes that he has a residual chronic 
disability as a result of the schistosomiasis infection in 
service, he is not medically qualified to prove a matter 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, while he might be 
competent to relate that he was treated in service for 
schistosomiasis, his opinion is insufficient to prove that 
the schistosomiasis caused a current disability.

The Veteran's in-service treatment for schistosomiasis was 
well-documented.  However, that treatment occurred more than 
half a century ago, and the only medical opinion obtained 
since then that even suggests that the schistosomiasis caused 
a current residual disability was the private treatment 
record in which a doctor wrote a single sentence stating 
"hepatic multiple cyst (Bilharzia Sequel)."  This document 
gave no rationale for why the hepatic multiple cysts were 
considered a residual of schistosomiasis or bilharzia, there 
is also no evidence that the private doctor had access to the 
Veteran's claims file.  

Conversely, a VA medical opinion of record was obtained which 
involved both a physical examination of the Veteran and a 
review of his claims file.  This opinion explained how labs 
had essentially ruled out any contribution by schistosomiasis 
in the Veteran's development of hepatic cysts, and noted that 
none of the common schistosomiasis residuals were present in 
the Veteran.  Given the sound and well-supported medical 
opinion, the Board concludes that the evidence against the 
Veteran's claim outweighs the evidence in favor of it.  As 
such, the Veteran's claim is denied.




II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in July 2004, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.  

Furthermore, while the Veteran's representative raised issues 
with VA's compliance with its duty to assist in the joint 
motion for remand, those concerns were addressed in the 
remand; and no concerns about VA's compliance with its duty 
to notify have been raised. 

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER


Service connection for schistosomiasis/bilharzia is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


